Citation Nr: 1431413	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to an increased initial rating for tinea veriscolor rated as 10 percent disabling prior to September 4, 2012 and rated as 30 percent disabling as of September 4, 2012 to October 22, 2012.

2.  Entitlement to an increased rating for tinea versicolor rated as 30 percent disabling after October 22, 2012. 

3.  Entitlement to an initial compensable rating for a right foot callus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active duty from February 1986 to February 1989.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in part granted service connection for tinea versicolor, claimed as skin rash and assigned an initial 10 percent rating therein.  Subsequently a November 2012 rating action awarded a 30 percent evaluation effective September 4, 2012.  As this increase did not represent a full grant the benefits sought, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The March 2010 rating in pertinent part also denied service connection for an unspecified foot disorder.  The Veteran filed a notice of disagreement with the denial of service connection for the unspecified foot disorder, and in a December 2010 rating, the RO granted service connection for a right foot callus and assigned an initial noncompensable rating.  Although the issue of service connection for the foot disorder was resolved, the Veteran appealed the initial noncompensable rating and this issue is pending before the Board.

The Board also notes that the Veteran appeared to have appealed the portion of the March 2010 rating decision that denied service connection for an unspecified leg condition.  Of note he filed a May 2010 notice of disagreement (NOD) which referenced the leg condition, and then filed a substantive appeal in February 2011 which appeared to perfect the appeal following the issuance of a Statement of the Case (SOC).  However in a subsequent VA form I-9 issued a few days later in February 2011 the Veteran clarified that he was not intending to claim an unspecified leg condition, but rather had wished to advise the VA that his feet were hurting worse than before.  Nevertheless the RO continued to adjudicate this issue, and issued a supplemental SOC (SSOC) addressing the unspecified leg condition in June 2012.  The Veteran subsequently submitted statements arguing that the focus was on the wrong issue, and that he really intended to pursue a claim for pain related to his right foot callus.  Subsequently the issue regarding an unspecified leg condition was not included among the issues addressed in the Veteran's April 2013 DRO hearing or his December 2013 Travel Board hearing.  It is noted that in the April 2013 hearing, he specifically denied having any leg problems and he has not submitted any recent written contentions expressing a desire to pursue an appeal of the leg condition issue.  Thus the Board finds that the Veteran did not intend to appeal the issue of entitlement to service connection for an unspecified leg disorder and it is not before the Board.  

The Board notes that the RO submitted evidence via the Virtual VA consisting of VA treatment records from 2012 through May 2013, that were entered on May 6, 2013.  These records were reviewed by the RO when it issued a SSOC in May 2013 that addressed the right foot callus disability.  However these records were not reviewed by the RO when it adjudicated the skin disorder most recently in the November 2012 rating that granted a staged increase to 30 percent disabling.  The Board finds that there is no prejudice in adjudicating the severity of the Veteran's tinea versicolor disability up to October 22, 2012, as the additional records up to that time are duplicative in manner.  However it will be necessary to remand the issue regarding the severity of the Veteran's skin disorder after October 22, 2012, in part to allow agency of original jurisdiction (AOJ) review of the pertinent records from after that date.  

The issue of entitlement to a rating in excess of 30 percent disabling for a tinea versicolor disorder after October 22, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's tinea veriscolor prior to September 4, 2002 does not involve 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  It is not manifested by disfigurement of the face or neck nor is it shown to involve scars other than the face or neck in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).

2.  The Veteran's tinea veriscolor from September 4, 2012 to October 22, 2012 does not involve more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  It is not manifested by disfigurement of the face or neck, nor is it shown to involve scars other than the face or neck in an area or areas of at least 144 square inches (929 sq. cm.) or greater.

3.  The Veteran's right foot callus disorder can be characterized as analogous to a as a benign skin growth that most closely resembles one or two scars that are painful, with pain increased on prolonged standing or walking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tinea versicolor have not been met prior to September 4, 2012. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7806 (2013).

2.  The criteria for a disability rating in excess of 30 percent for tinea versicolor have not been met from September 4, 2012 to October 22, 2012. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7806 (2013).


3.  The criteria for the assignment of a 10 percent disability rating, but no higher, for the service-connected callus, right foot, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 4.118, Diagnostic Codes 5284 7804, 7819 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

 In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2009 letter, sent prior to the initial March 2010 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims for disabilities of the right foot and tinea versicolor as well as his and VA's respective responsibilities in obtaining such evidence and information. 

The increased initial rating claims arise from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Any defect in the notice is not prejudicial given that the matters arise from the initial grant of service connection.  See Hartman, supra, Dunlap, supra. 

Relevant to the duty to assist, the Veteran's VA treatment records, Social Security records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, and has found that the pertinent evidence up to October 2012 is duplicative of that already in the paper claims file regarding the tinea versicolor claim, and that the RO reviewed the complete evidence in the Virtual VA file regarding the right foot claim.  Additionally, he was afforded VA examinations in November 2010 regarding the feet, which disclosed evidence consistent with a grant of a compensable rating.  Although this examination is not new, subsequent evidence obtained, including medical evidence and the Veteran's lay statements and testimony, does not reflect a worsening of symptoms since that examination was conducted, thus the Veteran is not prejudiced by adjudicating his foot disorders claim.  He was offered a VA examination regarding his skin disorder in October 2012 order to adjudicate this claim.  As the Board is only adjudicating the initial rating for the skin disorder up to the date of the October 2012 VA examination, with remand for development of this particular claim beyond this date, the Board it is not necessary to delay adjudication of the initial rating up to October 2012 in order to obtain a new VA examination. 

In October 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the April 2007 BVA hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also obtained to clarify the appellant's arguments.  He stated in pertinent part about the severity of his symptoms regarding his right foot and skin condition.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


Laws and regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected tinea versicolor has been rated by the RO under the provisions of Diagnostic Code 7820-7806 and his right foot callus disorder has been rated as analogous to Diagnostic Code 7806.  Thus both appealed disorders involve consideration of the potentially applicable criteria for skin disorders, with the pertinent criteria set forth below.  

Under Diagnostic Code 7820, infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases, are to be rated under Diagnostic Code 7800 for disfigurement of the head, face, or neck; Diagnostic Codes 7801 through 7805 for scars; or Diagnostic Code 7806 for dermatitis depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820 (2013).

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and, no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

Pursuant to Diagnostic 7800, a skin disorder with one characteristic of disfigurement (see below) of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristic of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristic of disfigurement, is rated 80 percent disabling. 

Note (1) to DC 7800 provides that the 8 characteristic of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , are: 

Scar is 5 or more inches (13 or more cm.) in length. 
Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
Surface contour of scar is elevated or depressed on palpation. 
Scar is adherent to underlying tissue. 
Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.). 
Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.). 
Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this DC. Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. Id.

Diagnostic Code 7801 provides ratings for burn scars or scars due to other causes, not of the head, face, or neck that are deep and nonlinear.  Scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but are less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of at least 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25, 38 C.F.R. § 4.118.

Additionally, Diagnostic Code 7804 provides that a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is provided for three or four scars that are unstable or painful.  A 30 percent rating is provided for five or more scars that are unstable or painful. Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  38 C.F.R. § 4.118, DC 7804.  

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804, are to be rated in relation to any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.  

Background and Analysis-Tinea Versicolor to October 22, 2012.  

The Veteran's tinea versicolor has been rated as 10 percent disabling from initial entitlement effective from the date of his original claim in September 30, 2009, with a staged increase to 30 percent disabling effective September 4, 2012.  It appears the date of the staged increase was affixed to a statement from the Veteran's representative dated September 4, 2012 stating that the Veteran wished to now claim chronic irritation on the arms, neck and back.  The Board shall consider this matter up to the most recent evidence considered by the RO, the VA examination dated October 22, 2012.  As evidence generated by the VA beyond this date has not been considered by the RO, and in light of the need to develop more current evidence, the issue of entitlement to an increased rating for tinea versicolor after October 22, 2012 will be remanded.  

The evidence pertinent to this matter reflects that the Veteran was treated for a skin rash in VA treatment records from 2009 to 2012.  

VA treatment records showed that in August 2009 the Veteran was treated for a burned chin after he used body wash for lotion, with no skin infection noted.  In November and December 2009 the Veteran was seen for "razor bumps" on his chin and neck which was diagnosed as pseudo folliculitis barbae, and in December 2009, he also reported a rash in his groin that might be "jock itch" and was diagnosed as tinea cruris.  He was prescribed clotriamazole to treat it.  

In January 2010 the Veteran underwent a VA examination for his skin disorder.  He reported that it usually was present around his neck, chest, arms, and shoulders and was worse in the summer.  He got burning irritation with sweating.  There was no limitations on activities of daily living and he was not working as he was recently released from incarceration.  On examination the skin on his chest revealed dark annular patches under each breast in an area involving 9 centimeters by 3 centimeters involving 0 percent of exposed areas and 1 percent of the body area.  On both arms there were patches of while scale 10 by 6 centimeters involving 0 percent of exposed and 2 percent of the body area.  On the upper right back he had several annular patches with white scale that ranged from 1 centimeter by 1 centimeter to 1 centimeter by 2 centimeters.  His left upper back had 2 annular patches that were white with the scale measuring 1.5 by 1.5 centimeters.  These areas involved 0 percent of his exposed skin and 2 percent of his entire body.  His groin was clear and there was no active process.  All other skin was clear.  The impression was tinea versicolor.  An addendum stated that the claims file was reviewed and that his current tinea versicolor was as likely as not related to the tinea versicolor he suffered in service.  All scars were noted to be non tender, flat, normal in color and mobile without functional impact or evidence of induration or skin break down. 

VA treatment records revealed that in March 2010 he was treated for a rash on his arms, legs and trunk which appeared dry and scaly.  It was reportedly present for 3 weeks.  Examination revealed the skin on the lateral sides of his abdomen, lower leg and triceps area was dry, scaly and lichenified.  The assessment was dry skin and he was advised to use Aquaphor or Vaseline Intensive Care.  In April 2010 he was seen on a walk in saying he had a rash on his neck for a while and used to use Hydrocodone cream but was out of refills.  In June 2010 a phone triage report indicated that he was still experiencing discomfort with a rash on his chest and arms.  He was seen in the clinic on June 2010 for complaints of intermittent generalized rashes present since the 1980's, with examination  showing dark spots/rash to the forearms back and chest.  He was then seen in July 2010 complaining that the rash had spread to his neck, with the problem with recurrent rash on his back, shoulders, arms and now within the past few weeks having noted scattered spots on his neck.  However he was noted not to have used his prescription for hydrocortisone cream and indicated he wanted to see how far the rash would spread.  Examination revealed multiple slightly raised plaques with dark pigment on his neck, chest and back.  There was no redness or break in his skin.  There was no drainage and it only itched with sweating.  In August 2010 he was seen for evaluation for his skin condition and was noted to want documentation that it was spreading for the purposes of obtaining an increased rating.  On examination he had circular, slightly raised dark spots on his back, neck and AC fossae, which was assessed as tinea versicolor.  He was noted to have left upset about not getting the help he wanted and he wanted to document the rash that was spreading.  He was noted to have been advised several times to use his selenium to all affected areas but he indicated that he lived in an all-male facility and was unwilling to let anyone put lotion on his back.  In December 2010 he was seen for a rash between his toes with occasional pruritus for 3 weeks, with examination revealing a white scaly rash between 4-5 toes of one foot that was diagnosed as tinea pedis.  

Records from 2011 continued to disclose recurrent skin problems.  In July 2011 he was seen for a history of skin rash worse in the summer heat and sweating.  His back, shoulder and arms were involved.  Examination revealed multiple dark, dry, flaky patches on the back, shoulder and upper chest.  The assessment was tinea versicolor.  Selenium lotion helped somewhat.  

The report of a February 2012 VA skin disease examination revealed that the Veteran's skin condition diagnosed as tinea had a history of onset of rash on the neck, back, chest and shoulders, and was given topical cream to use.  Since its onset it never completely resolved and he continued to use topical cream.  There was no scarring or disfigurement of the head, face or neck and no systemic manifestations of any skin disease.  There were no oral or topical medications in the past 12 months for any skin condition.  Examination revealed that infections of the skin affected less than 5 percent of the total body area and less than 5 percent of the exposed areas.  No other pertinent physical findings were reported and there was no impact on work noted.

In October 2012 the Veteran underwent another VA examination for skin diseases.  The medical history was of symptoms of itching located on the back of his neck, upper back and bilateral arms burning with rash which began in 1987.  He was noted to have been examined in February 2012 with no reports of any new treatment since then.  He was noted to have tried hydrocortisone cream, selenium sulfide lotion with mild temporary relief of symptoms.  These symptoms were constant in the summer months and intermittent during winter months.  He was noted to have not been evaluated by dermatology and was followed by primary care.  There was no disfigurement or scarring of the head, face or neck, no systemic manifestations and no neoplasms of the skin.  He was treated with oral or topical medications, specifically topicals constantly or near constantly for the past 12 months, but did not treat with corticosteroids or immunosuppressive medications.  He did not use light beam, ultraviolet, electron beam or other unconventional types of therapy.  The skin examination revealed visible skin conditions of infections of the skin with 20 to 40 percent of total body area involved but only 5 percent of the exposed areas involved.  Specifically, on examination he had scattered non elevated hyperpigmented patches of tinea versicolor affecting his posterior thorax and neck, anterior upper thorax and neck, and bilateral arms from his shoulders to his wrists.  His skin was intact.  The area of his neck affected involved 23 percent of the exposed skin and 3 percent of his entire body.  Regarding his entire back, 0 percent of his exposed skin and 18 percent of his entire body was exposed.  Regarding his bilateral upper extremities 0 percent of exposed skin and 14 percent of his entire body was affected.  There were no tumors or neoplasms involved.  There was also no impact on his ability to work.  The examiner reviewed the claims file and noted that the Veteran's tinea versicolor was added to his list of problems in June 2010, and that in June 2011 he was using Selenium sulfide lotion with some relief of symptoms.  The examiner noted that the Veteran was claiming service connection for chronic irritation with burning of the arms, neck and back but that this condition was already service connected and not a new condition.  His tinea versicolor was a known benign cutaneal fungal infection which requires the near constant application of selenium sulfide lotion to the affected areas of the neck, back and bilateral arms.

The Veteran's October 2013 testimony included a description of the extent of his skin disorder and its progressive nature.
The Board finds that the evidence does not support an initial rating in excess of 10 percent disabling prior to September 4, 2012, nor does it support a rating in excess of 30 percent disabling as of September 4, 2012 to October 22, 2012.  For the period prior to September 4, 2012, the evidence does not reflect that the Veteran's skin disorder more closely resembled a dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected.  Nor was he shown to require systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more.  Although the rash did involve the neck at certain times, particularly during a period when he stopped treatment with Selenium in 2010, he was not shown by examination or by the treatment records to have any characteristic of disfigurement of the head, face, or neck.  Nor was he shown to have scars in areas other than the head, face or neck to shown involve an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), nor was there any functional impact of any scarring noted.  Accordingly a rating in excess of 10 percent disabling is not shown to be warranted for the period prior to September 4, 2012 under any of the potentially applicable criteria for evaluating skin disorders.

Regarding the period from September 4, 2012 to October 22, 2012, the evidence does not reflect that a rating in excess of 30 percent is warranted for the skin disorder.  His skin condition is not shown to have more closely resembled a dermatitis or eczema under Diagnostic Code 7806 that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Nor is the condition shown to involve any characteristic of disfigurements of the head, face or neck, with the VA examination from October 2012 noting no such characteristics, thus a higher rating cannot be granted based on disfigurement under Diagnostic Code 7800.  Nor is the skin disorder shown to result in scarring in areas other than the head, face or neck that involve an area or areas of at least 144 square inches (929 sq. cm.) or greater, thus a higher rating under Diagnostic Code 7801 is not warranted.  Regarding Diagnostic Code 7804, he is already in receipt of the maximum allowable rating under that Diagnostic Code.  Finally, the evidence from September 4, 2012 to October 22, 2012 does not reflect any evidence of functional loss so as to warrant a higher rating under Diagnostic Code 7805.  

In sum the preponderance of the evidence does not reflect that an increased rating is warranted for the Veteran's tinea veriscolor, rated as 10 percent disabling prior to September 4, 2012 and rated as 30 percent disabling as of September 4, 2012 to October 22, 2012 under any of the pertinent rating criteria for the period from initial entitlement to October 22, 2012.  

Background and Analysis-- Right Foot

The Veteran seeks a compensable rating for his right foot callus.  This disability has been rated as analogous to Diagnostic Code 7806 for dermatitis or eczema, the provisions of which have been addressed in the above discussion of his tinea versicolor disorder.  In light of the symptomatology of the right foot callus to be discussed further, the Board finds that this disability is more appropriately rated under other Diagnostic Codes.  The question of which diagnostic code to apply in a particular claim is a question of fact, and that the Board must explain its reasons for changing any diagnostic code assigned by the agency of original jurisdiction.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (holding that the Board must provide an explanation for selecting a different diagnostic code and explain any inconsistencies).

The Veteran's symptoms involving his right foot callus are noted to involve subjective complaints of foot pain in the bottom of his right foot, described in the records from 2010 through 2012 as long standing.  Generally similar findings and subjective complaints of longstanding right foot pain are reported in the 2010 treatment records.  He reported foot pain on prolonged standing or walking in VA records from April 2010 through August 2010.  In April 2010 primary care notes he requested a consult to podiatry for both feet hurting he stood for a long time, but not upon getting out of bed, with such symptoms lasting for almost 20 years.  He indicated inserts were of no help but subsequent records indicated that he still used them.  The June 2010 records indicated calluses were present since 1986, and he reported shaving and soaking the calluses regularly but still had pain that at the time was reported at a 6/10 level.  Physical examination in June 2010 revealed he walked with a steady gait.  The right foot appeared healthy although a small callus was noted at the third MT head.  The assessment included calluses and foot pain despite soaking, shaving and wearing inserts, which he was shown to be prescribed.   He was further evaluated by podiatry in August 2010, with complaints of longstanding pain involving the right foot again with prolonged walking and standing.  The pain was said to be mostly in the great toe joint on the bottom.  This was only minimally helped by padding and good shoes.  Examination of the right foot showed intact skin, palpable pedal pulses, intact sensation, low medial arches, and fat pad atrophy on the plantar and MET heads, along with an elongated second toe.  The assessment was foot pain bilaterally, with recommendations to continue with shoe gear including a consult for orthopedic shoes with inserts.  

The Veteran underwent a VA examination in November 2010, where he described having foot pain for years, and reported having calluses that would build up on the ball and side of the right foot, requiring him to shave it every 2 weeks.  If he did not do so, they would become very painful.  He still had pain standing more than 3 to 4 hours, and walking 45 minutes occasionally.  He indicated that prescription inserts and shoes helped.  He took no medications.  In addition to the ball of foot pain, he described pain at the metatarsophalangeal (MTP) joints of the 4th-5th toes without swelling.  He was limited in his walking and standing as reported above but had no limits occupationally as he was working a sedentary job.  Examination of the feet revealed him to have a normal gait, with no assistive devices.  His feet had no callosities noted, with intact arches, sensation intact to light touch, no edema and, no pain with manipulation.  Corns were present at the mid ball of the right foot and over the plantar surface of the 5th MTP joint.  His lower extremity strength was 5/5 bilaterally, with no evidence of atrophy and good muscle tone.  X-ray revealed no significant abnormality of the right foot.  The impression was corns.  The examiner gave an opinion that the Veteran's painful calluses and corns were related to service, following review of the evidence in the claims file.  

In December 2010 he was seen for a rash between his toes and also complained of bilateral foot pain with prolonged standing and walking.  The pain was at a level 5/10 in the plantar balls of his feet.  Examination of his feet revealed no tenderness or swelling and he was assessed with feet pain.  He continued to report pain on prolonged standing, relieved by getting off his feet in a September 2011 primary care record.  On routine follow-up in January 2012 he continued to report painful calluses on the bottom of the right foot, primarily affecting the ball of the foot.  He was still using "pads" issued by a podiatrist, and also took pain medication for his foot pain.  

Right foot X-rays from April 2010, August 2010, November 2010 and February 2012 are noted to be generally unremarkable with no evidence of pes planus or calcaneal spur.  The X-rays were noted to reveal a mild arthropathy of the first metatarsophalangeal (MTP) noted in the April 2010 X-ray and were interpreted as showing  a very mild prominence of the great toe metatarsal (MT) heads seen on X-ray with mild sclerosis of joint space as reported in the X-ray read by podiatry in August 2010.  

The Veteran's DRO hearing testimony of April 2013 reiterated his claims that his right foot pain bothered him particularly when the callus kept growing and hardened, or when he stood too long.  He indicated that he had to shave the callus down every week or so.  He denied having any other associated problems with his ankles or knees due to his foot callus.  He confirmed being issued special shoes and inserts for his feet.  

The Veteran's Travel Board hearing testimony of October 2013 is noted to include continued assertions of painful right foot callus, with him reporting the continued use of inserts in his boots and continuing to report pain on prolonged standing.  This affected his previous job as a brigadier, but he had no current occupational effect, as he was currently attending school.  He admitted his treatment for his feet was infrequent.  He is also noted to report that pain was his primary foot issue in other written statements that predated his hearing testimony.

Given the above symptoms and findings shown in the evidence the Board finds that it is more appropriate to rate the Veteran's right foot callus disability under Diagnostic Code 7819 for benign skin neoplasms rather than Diagnostic Code 7806 which the RO used.  The use of Diagnostic Code 7819 entails the application of additional diagnostic codes.  Diagnostic Code 7819 rates with reference to the scar codes [Diagnostic Codes 7800 et seq.] or due to limitation of function of the affected part.  

Under Diagnostic Code 7805, scars are to be rated in relation to function of the foot not already considered by other appropriate Diagnostic Codes from 7800 to 7804. Id.  Among the potentially pertinent Diagnostic Codes addressing the function of the foot, under 38 C.F.R. 4.71a, the Board shall consider the provisions of Diagnostic Code 5284.  Under this regulatory provision for other foot injuries, a rating of 10 percent is warranted for a moderate foot injury; a rating of 20 percent is warranted for a moderately severe foot injury; and a rating of 30 percent is warranted for a severe foot injury.  The Board notes that other potentially pertinent Diagnostic Codes including 5276 (flatfoot), 5278 (clawfoot), 5279 (metaralsalgia-Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus, 5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones), are not shown to be applicable in this matter, as the competent medical evidence does not show the presence of any of these foot deformities.  While the Veteran is noted to have testified as to having "flat feet" he is not shown to be competent to render such a diagnosis; the VA examination and other medical evidence, including X-ray evidence are negative for pes planus.  

Having considered the evidence, the Board finds that the Veteran's right foot callus disability warrants an initial 10 percent rating but no more.  This is based on consideration of the disability as a benign skin growth that most closely resembles one or two scars that are painful.  See Diagnostic Codes 7819-7804.  However the callus disability is not shown to involve more than one or two scars, thus a higher rating under Diagnostic Code 7804 is not shown.  Nor is the disability shown to encompass at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), so that a higher rating under Diagnostic Code 7801 is not warranted.  

Regarding limited function of the foot under Diagnostic Code 7805 using the provisions of Diagnostic Code 5284, the Board notes that while a separate rating can be considered, in this instance it is not warranted.  The evidence does not show a functional limitation of the foot other than by pain which is already contemplated by the 10 percent rating in Diagnostic Code 7804.  There is not shown to be any evidence of muscle weakness, atrophy or altered gait shown that would be suggestive of a moderate foot disability under Diagnostic Code 5284.  No foot deformity is shown on clinical findings or X-ray that would be suggestive of any more than minor disability.  Thus a separate compensable disability is not shown to be warranted under limited function of the foot.  To the extent that his function is limited by pain, the 10 percent rating currently in effect for the painful callus fully contemplates the described symptomatology, and no higher or separate rating is warranted.  To assign a separate rating under Diagnostic Code 7805 for functional loss due to a painful scar would be pyramiding in this instance, which is not permitted. 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes, which is to be avoided).

For the reasons described, the Board finds that, on the facts in this case, Diagnostic Codes 7819-5284 are the appropriate Diagnostic Codes for the purposes of evaluating the Veteran's right foot callus disability and that his symptoms of painful callus, including on prolonged standing and walking, warrant a 10 percent rating from initial entitlement.  The Board also finds that the weight of the evidence is against a rating in excess of 10 percent for the right foot disability, and is against any separate compensable rating.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.3 , 4.7.


Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as for moderately severe foot injury and for other foot deformities such as flatfoot, clawfoot, metatarsalgia, etc, that are not shown to be present in this Veteran.  Likewise the schedule provides for a higher rating for the Veteran's skin disorder of tinea versicolor based on the need for certain medications or therapies or based on disfigurement or a larger area of skin affected.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, specifically the reported symptoms of pain and other functional issues.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an increased initial rating for tinea veriscolor rated as 10 percent disabling prior to September 4, 2012 and rated as 30 percent disabling as of September 4, 2012 to October 22, 2012 is denied.

Entitlement to an initial 10 percent rating for a right foot callus disorder is allowed subject to the governing regulations pertaining to the payment of monetary benefits 


REMAND

The Board finds that it is necessary to remand the issue of entitlement to an increased rating for tinea versicolor for the period after October 22, 2012, the date of the most recent VA examination.  First it is noted that the VA developed additional evidence by forwarding VA treatment records to the Virtual VA claims folder, without the issuance of a supplemental statement of the case (SSOC).  Such evidence is shown to include VA treatment records after October 22, 2012 including some dermatology treatment for skin problems in late 2012 and in 2013.  Such evidence must be reviewed by the agency of original jurisdiction, as it is pertinent to this claim.

Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the Veteran's claim for entitlement to a rating in excess of 30 percent disabling for tinea versicolor after October 22, 2012.  Consideration should be given to any treatment records associated with the claims file since the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


